DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/083,901, filed on 10/29/2020, claims foreign priority to KR10-2020-0082017 filed on 07/03/2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
 Response to Amendment
	This Office Action is in response to the amendments submitted on 05/06/2022, and based on further search and consideration.  Claims 1, 5, 6, 10, 14, 15, and 19 are currently amended.  Claims 1-3 and 5-21 are pending and ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 10-13, 15, 16, 18-21 are rejected under 35 U.S.C. 103 as being obvious over Lin (US 9997442 B1) in view of Jang (US 20200105715 A1).
Regarding claim 1, Lin discloses a substrate structure (substrate, abstract, fig 1) comprising: a printed circuit board (100) including a first recess (D11, fig 1; 511 fig 5a) and a first junction pad (101a) disposed on a lower surface of the first recess, and a second recess (D13, fig 1; 513 fig 5a), spaced apart from the first recess, and a second junction pad (101b) disposed on a lower surface of the second recess; 
a first electronic component package (190a) disposed in the first recess, and including a first substrate (integrated circuits, col 4 ln 33) and a first electronic device module (active component, col 4 ln 34) disposed on at least one surface of the first substrate; and a first external junction portion (annotated fig 1) connecting the first electronic component package and the first junction pad, a second electronic component package (190b) disposed in the second recess and including a second substrate (integrated circuits, col 4 ln 33) and a second electronic device module (active component, col 4 ln 34) disposed on at least one surface of the second substrate; and a second external junction portion (annotated fig 1) connecting the second electronic component package and the second junction pad,
Lin does not disclose that a cap portion is disposed on at least a side surface of the first electronic component package.  
However, packages are often supplied with cap portions to protect against a variety of interference types.  For example, Jang discloses 
a cap portion (7, fig 1) disposed on at least a side surface of a first electronic component package (1).
Because the packages of both Lin and Jang include external junction portions (bottom part of 4, Jang fig 1, external junction portions of Lin ann. Fig 1), person having ordinary skill in the art at the time of filing could substitute the package of Jang for the package of Lin to achieve the predictable result of providing an electronic package with improved electromagnetic shielding, as disclosed by Jang at e.g. para 0029.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.



    PNG
    media_image1.png
    490
    762
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    503
    579
    media_image2.png
    Greyscale


Regarding claim 5, Lin discloses that wherein the first and second recesses are recessed from one surface of the printed circuit board (fig 1).  
Regarding claim 6, Lin discloses that the first recess is recessed from one surface of the printed circuit board, and the second recess is recessed from another surface of the printed circuit board, opposing the one surface of the printed circuit board (fig 5A).  

    PNG
    media_image3.png
    348
    729
    media_image3.png
    Greyscale

Regarding claim 7, Lin discloses that a depth of the first recess is different from a depth of the second recess (fig 1, 5A).
Regarding claim 10, the combination of Lin and Jang discloses that the first electronic device module (1, fig 1 Jang) comprises a first electronic device (3) disposed on one surface of the first substrate (2, 23, 24, 21, 22; para 0031 Jang), and a second electronic device (5) disposed on the other another surface of the first substrate, opposing the one surface of the first substrate.  
Regarding claim 11, the combination of Lin and Jang discloses that the first electronic device comprises a passive device (3 is IC or LSI, para 0032 Jang; both include passive and active devices.  See also pertinent art below), and the second electronic device comprises an active device (5 is IC or LSI, para 0032 Jang; both include passive and active devices.  See also pertinent art below).  
Regarding claim 12, the combination of Lin and Jang discloses that the first electronic component package further comprises a first encapsulation portion (upper sealing material, para 0034) disposed on the one surface of the first substrate to cover the first electronic device (fig 1, Jang).  
Regarding claim 13, the combination of Lin and Jang discloses the first electronic component package further comprises a second encapsulation portion (6, fig 1 Jang) disposed on another surface of the first substrate to cover the second electronic device.  
Regarding claim 15, the combination of Lin and Jang discloses the first electronic component package further comprises: a first connection structure (electrodes on upper surface 21 not illustrated, para 0032 Jang) disposed on the one surface of the first substrate and disposed between the first substrate and the first electronic device, and a second connection structure (8, fig 1 Jang) disposed on another surface of the first substrate and disposed between (electrically between) the first substrate and the second electronic device.  
Regarding claim 16, the combination of Lin and Jang discloses the first electronic component package further comprises first and second connection electrodes (proximal portions of 4, Jang) connecting the first substrate and the first junction pad.  
Regarding claim 18, Lin discloses that the first external junction portion includes a solder ball (ball shape, fig 1; bottom parts of 4 Jang fig 1) disposed between the first electronic component package and the lower surface of the first recess.  

Regarding claim 19, Lin discloses: A substrate structure (substrate, abstract, fig 1) comprising: a printed circuit board (100) including a first recess (D11, fig 1; 511 fig 5a) and a first junction pad (101a) disposed on a lower surface of the first recess, and a second recess (D13, fig 1; 513 fig 5a), spaced apart from the first recess, and a second junction pad (101b) disposed on a lower surface of the second recess; 
a first electronic component package (190a) disposed in the first recess and including a first substrate (integrated circuits, col 4 ln 33); and a second electronic component package disposed in the second recess and including a second substrate (integrated circuits, col 4 ln 33).
Lin does not disclose: 
first and second electronic devices respectively disposed on both surfaces of the first substrate;
third and fourth electronic devices respectively disposed on both surfaces of the second substrate, 
wherein a cap portion is disposed on at least a side surface of the first electronic component package.  
However, packages are often supplied with cap portions to protect against a variety of interference types.  For example, Jang discloses 
electronic devices (3, 5) respectively disposed on both surfaces of a first substrate (2, 23, 24, 21, 22; para 0031 Jang), and a cap portion (7, fig 1) disposed on at least a side surface of a first electronic component package (1).
Both of the electronic component packages of Lin could be substituted with the electronic component packages of Jang, to achieve the predictable result of mounting two packages to a substrate, as disclosed by Lin fig 1, and providing electromagnetic shielding for both, as disclosed by Jang.  This would arrive at 
first and second electronic devices (3 and 5 of Jang, disposed at D11 position of Lin) respectively disposed on both surfaces of the first substrate (2, 23, 24, 21, 22; para 0031 Jang disposed at D11 position of Lin);
third and fourth electronic devices (3 and 5 of Jang, disposed at D13 position of Lin) respectively disposed on both surfaces of the second substrate (2, 23, 24, 21, 22; para 0031 Jang disposed at D13 position of Lin), 
wherein a cap portion is disposed on at least a side surface of the first electronic component package (7, fig 1 Jang).  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 20, the combination of Lin and Jang discloses the first electronic device comprises a passive device (5 is IC or LSI, para 0032 Jang; both include passive and active devices.  See also pertinent art below), and the second electronic device comprises an active device (5 is IC or LSI, para 0032 Jang; both include passive and active devices.  See also pertinent art below).  
Regarding claim 21, the combination of Lin and Jang discloses the third electronic device comprises a passive device (5 is IC or LSI, para 0032 Jang; both include passive and active devices.  See also pertinent art below), and the fourth electronic device comprises an active device (5 is IC or LSI, para 0032 Jang; both include passive and active devices.  See also pertinent art below).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being obvious over Lin (US 9997442 B1) in view of Jang (US 20200105715 A1) as applied to claim 1 and further in view of Qi (US 20190221488 A1). 
Regarding claim 2, the combination of Lin and Jang arguably may not expressly disclose an electronic component disposed on the printed circuit board.  
However, Lin does state that only a portion of the electronic components can be embedded (col 1 ln 18), and that additional components can be connected via the interconnection structures 101, which open to the top and bottom of the main substrate (col 4 ln 37.)  In addition, it is commonplace to add small components on the surface of a PCB.  For example, Qi discloses 
an electronic component (730, fig 7) disposed on the printed circuit board (PCB para 0012).
A person having ordinary skill in the art could add the electronic component 730 of Qi to the board of Lin by connecting the solder balls of the electronic component to available pads 101c of Lin.  This would add additional components to the board while minimizing the Z-height of the board, as disclosed by Qi at e.g. para 0056, and taught by Lin at (col 1 ln 18).  In the combination, each element would continue to perform the same as it does separately.  The chip 730 of Qi would continue to provide an additional electronic component while minimizing the total Z-height of the board, while the connectors 101 of Lin would continue to provide communication to additional electronic components.  Given this, one of ordinary skill in the art would have recognized that additional chips can be added to exposed pads.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 3, the combination of Lin and Qi further discloses that a thickness of the first electronic component package (740 of Qi, 190 of Lin) is greater than a thickness of the electronic component (730 of Qi).


    PNG
    media_image4.png
    345
    508
    media_image4.png
    Greyscale




Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 9997442 B1) in view of Jang (US 20200105715 A1) and Qi (US 20190221488 A1) as applied to claim 2 above and further in view of Chen (US 20130260163 A1).
Regarding claim 8, the combination of Lin, Jang, and Qi does not explicitly disclose:
 a cover portion disposed on the printed circuit board to cover the first electronic component package and the electronic component.  
However, covers and housings (e.g. a case for a cell phone, the housing around a hard drive) over PCBs and any packages attached thereto are very common in the electronics art.  
For example, Chen discloses a cover portion (PCB protecting cover 100, fig 1) disposed on (over) the printed circuit board (PCB 200).  
The entire multilayer PCB of the combination of Lin or Qi could likewise be covered by the protective cover of Chen.  This would result in the claimed limitation of:
 a cover portion (100, Chen fig 1) disposed on (over) the printed circuit board to cover the first electronic component package and the electronic component (because entire PCB is covered).  
In the combination, the elements would continue to perform the same function as they do separately; the cover of Chen would continue to provide a housing for the entire PCB, covering the chips which are embedded in the PCB, while the PCB and chips of Lin and Jang would continue to provide electronic functions.  A person having ordinary skill in the art at the time of filing would have recognized that enclosing a PCB in a housing would reduce mechanical impact and electrical interference, as taught e.g. by Chen at para 0023.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 9, the combination of Lin, Jang, Qi, and Chen of claim 8 further discloses that the cover portion further covers the second electronic component package (covers entire PCB, Chen).

Claims 1, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in in view of Chen (US 20170221859 A1).
Regarding claim 1, Lin discloses a substrate structure (substrate, abstract, fig 1) comprising: a printed circuit board (100) including a first recess (D11, fig 1; 511 fig 5a) and a first junction pad (101a) disposed on a lower surface of the first recess, and a second recess (D13, fig 1; 513 fig 5a), spaced apart from the first recess, and a second junction pad (101b) disposed on a lower surface of the second recess; 
a first electronic component package (190a) disposed in the first recess, and including a first substrate (integrated circuits, col 4 ln 33) and a first electronic device module (active component, col 4 ln 34) disposed on at least one surface of the first substrate; and a first external junction portion (annotated fig 1) connecting the first electronic component package and the first junction pad, a second electronic component package (190b) disposed in the second recess and including a second substrate (integrated circuits, col 4 ln 33) and a second electronic device module (active component, col 4 ln 34) disposed on at least one surface of the second substrate; and a second external junction portion (annotated fig 1) connecting the second electronic component package and the second junction pad,
Lin does not disclose that a cap portion is disposed on at least a side surface of the first electronic component package.  
However, packages are often supplied with cap portions to protect against a variety of interference types.  For example, Chen discloses 
a cap portion (300, fig 1b) disposed on at least a side surface of a first electronic component package (11).
Because the packages of both Lin and Jang include external junction portions (134, Chen fig 1b, external junction portions of Lin ann. Fig 1), person having ordinary skill in the art at the time of filing could substitute the package of Chen for the package of Lin to achieve the predictable result of providing an electronic package with improved electromagnetic shielding, as disclosed by Chen at e.g. abstract, para 0001, 0017-0019.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.


    PNG
    media_image1.png
    490
    762
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    499
    759
    media_image5.png
    Greyscale

Regarding claim 10, the combination of Lin and Chen discloses that the first electronic device module (11, fig 1b Chen) comprises a first electronic device (204 Chen) disposed on one surface of the first substrate (202 Chen), and a second electronic device (102 Chen) disposed on the other another surface of the first substrate, opposing the one surface of the first substrate.  
	Regarding claim 14, the combination of Lin and Chen discloses that the first electronic component package further comprises: first (210, Chen) and second (106, Chen) encapsulation portions respectively disposed on the one surface (top of 202, Chen) and another surface (bottom of 202, Chen) of the first substrate, wherein the cap portion extends along outer surfaces (top and sides of 210; sides of 106, Chen) of the first and second encapsulation portions (fig 1b, Chen).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Jang as applied to claim 16 above and further in view of Ohno (US 20090014897 A1). 
Regarding claim 17, the combination of Lin and Choi of claim 16 does not expressly disclose that the first and second connection electrodes include a plating layer.  
However, plating electrodes is common in the art.  For example, Ohno discloses connection electrodes (protruding electrodes 23a fig 3, which may be solder bumps, para 0025, 0052) include a plating layer (conductive plating film 24, fig 3).  A person having ordinary skill in the art at the time of filing could replace the solder balls of the combination of Lin and Choi with the coated bumps of Ohno, to obtain the predictable result of improving reliability, as taught by Ohno at e.g. para 0017.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 4052793 A Choughlin (1977) discloses that LSI is defined as various active and passive circuits on a single semiconductor chip, e.g. col 1, ln 15-25.  
Yang US 20180269181 A1 discloses cap portions disposed on a double-sided molding package, e.g. figs 13f, 14
Yu US 20170373048 A1 discloses cap portions disposed on a double-sided molding package, e.g. fig 2 
Chen 20210225727 discloses cap portions disposed on a double-sided molding package, e.g. fig 2d


    PNG
    media_image6.png
    548
    726
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    447
    550
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    483
    798
    media_image8.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817
	/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817